John I. Purtle, Justice, dissenting. I respectfully dissent from the majority opinion in this case primarily upon the reasoning we used in the recent case of Scheptmann et al v. Thorn, 272 Ark. 70, 612 S.W. 2d 291 (1981). Both cases are strikingly similar, the chief difference being that in the present case the trial court granted a new trial and in the Scheptmann case a new trial was denied. In both cases the matter was submitted upon interrogatories and in both cases the central question revolved around the percentage of negligence or total injuries suffered by the plaintiff. In both cases the trial judges answered the inquiry of the jury in a manner which could not possibly be misleading, in my opinion. In Scheptmann et al v. Thorn, supra, we stated: ... But the court spoke only in generalities, so much so that we are wholly unable to see how the jurors could have derived any usable information from the remarks in question. The cases are strikingly similar in a number of respects not previously mentioned. After the jury had returned and announced their confusion in the present case, the court explained the interrogatories and sent them back to deliberate. While they were out, the opposing party moved for a mistrial. The mistrial was denied. In Scheptmann, supra, after the trial court explained the interrogatories the jury went back to consider them further. During the time they were out the opposing attorney moved for a mistrial. In one case the judge refused to set it aside, and we upheld him. In the other case the judge at first refused to set it aside but later did set the verdict aside and we have now upheld him. It may be said that this is the result of allowing trial courts a great amount of discretion in handling the trial. I agree that trial courts should be given wide latitude in conducting trial procedures. However, it appears to me that we have in one case placed our stamp of approval on a judge explaining the interrogatories to the jurors and in the other case we have stated that the judge should not explain the interrogatories to the jurors. In my opinion, the trial judge was closer to the factual situation and the parties at the time he refused to grant the mistrial before the jury had returned with their verdict than he was several weeks later when he set it aside. It is only logical that the matters would have been more prominent in his mind during the trial than they were after outside attorneys had meddled in the matter and jurors had submitted statements. Although the court did not consider these matters, it seems to me it would be nearly impossible not to be aware of the outside activities of another attorney and the improper conduct of obtaining statements from jurors. To affirm this decision will likely encourage others to bring to bear all sorts of pressure on trial judges when the results of a trial are unfavorable to them. I would reinstate the jury verdict in this case.